Citation Nr: 0618403	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  02-01 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for headaches with 
lightheadedness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to December 1970.  The case is before the Board of 
Veterans' Appeals (Board) on appeal from an August 1999 
rating decision by the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In June 2002, the 
veteran and his spouse testified at a videoconference hearing 
before the undersigned: a transcript of that hearing is of 
record.  In September 2002, the Board arranged for 
development under then-existing authority.  In October 2003, 
the claim was remanded for the development to be completed at 
the RO level and readjudicated.  As VA had not obtained a 
medical opinion regarding whether the veteran's current 
headaches with lightheadedness might be related to the 
documented in-service headache complaints, the claim was 
remanded again in October 2005.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board recognizes that there have been 
previous remands for evidentiary development.  The Board 
regrets any further delay for development; however, the 
current record is inadequate to address the matter at hand.  

In October 2005, the Board remanded the claim to provide the 
veteran with a VA examination in December 2005.  More 
specifically, the VA examiner was to provide an opinion as to 
whether such a headache disorder with light headedness "was 
at least as likely as not (50 percent or greater likelihood) 
related to the veteran's period of active service, including 
his documented in-service headache complaints; and [] provide 
detailed rationale, with specific references to the record, 
for the opinion provided."  (See October 2005 Board remand, 
pg. 15, indented paragraph #1).  The VA examiner did not make 
any references to the record, including the documented in-
service headache complaints, or to the likelihood of any 
relation to the veteran's military service.  The VA examiner 
merely diagnosed the veteran with chronic daily headaches 
which he has had since the 70's; chronic vascular headaches; 
and chronic analgesic rebound headache syndrome for overuse 
of the over-the-counter medications.  The United States Court 
of Appeals for Veterans Claims has held that where remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance. See 
Stegall v. West, 11 Vet. App. 268 (1998).  Given the above, 
the Board has no recourse but to remand the case again, for 
the actions that were not previously completed.  

It appears that pertinent medical records remain outstanding.  
In a March 2006 statement, Dr. W.G. indicated that he had 
been treating the veteran for the past five years; however, 
clinical records from Dr. W.G. have not been associated with 
the claims file.  As Dr. W.G.'s statement conflicts with the 
December 2005 VA examination, in that he indicated that the 
veteran does not "suffer from rebound headache syndrome 
since he only used one Ibuprofen to relieve his headache and 
only takes one when needed," the treatment records may have 
some bearing on the veteran's claim and, if possible, must be 
obtained.  On May 2002 neuropsychological evaluation, the 
veteran indicated that in addition to the alleged 1970 in-
service vehicle accident, he was involved in another vehicle 
accident, in approximately 1989, during which he hit his head 
on the headrest.  Following the 1989 accident he experienced 
headaches for three weeks.  It is not clear whether the 
veteran received treatment around the time of the 1989 
accident.  If so, such treatment records document an 
intercurrent injury, which may have bearing on the veteran's 
claim, and must be secured.

As the case is being remanded anyway, it should be ensured 
that the veteran has been provided proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date. 




Accordingly, the case is REMANDED for the following action:

1. The veteran should be sent a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be asked to 
identify all VA and non-VA medical 
treatment providers who have treated him 
for his headache disorder.  Complete 
records of such treatment should be 
obtained from all sources identified that 
have not already been associated with the 
claims file, specifically including any 
treatment records from Dr. W.G. and 
treatment records associated with the 
1989 vehicle accident.   

3.  The veteran should be afforded a VA 
neurological examination by an 
appropriate examiner to determine the 
nature and etiology of any headache 
disorder with lightheadedness.  The 
claims file must be reviewed in 
conjunction with the examination the 
examiner should confirm in the written 
report that such a review was 
conducted.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner 
should determine whether the veteran 
currently has a headache disorder with 
lightheadedness.  The examiner should 
opine whether such a disorder(s) 
is(are) at least as likely as not (50 
percent or greater likelihood) related 
to the veteran's period of active 
service, including his documented in-
service headache complaints.  The 
examiner should provide detailed 
rationale, with specific references to 
the record, for all opinions provided 
(and should reconcile them with any 
opinions already of record).   

4.  The claim should then be reviewed in 
light of all evidence added to the record 
since the last previous review of the 
claim.  If it remains denied, the veteran 
and his representative should be provided 
a supplemental statement of the case, and 
have the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.

The purposes of this remand are to meet due process 
considerations and ensure compliance with the June 2000 Court 
decision, previous Board remands, the guidelines of the 
Circuit Court in DAV, supra, and Court's opinion in Stegall, 
supra. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V.L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


